          Case 1:21-cv-00475-LAK Document 54 Filed 02/11/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 MAZON: A Jewish Response to Hunger, et al.,

                Plaintiffs,

        vs.                                                     Case No. 1:21-cv-00475-LAK

 U.S. Department of Health and Human Services, et
 al.,

                Defendants.


                        MOTION FOR ADMISSION PRO HAC VICE

       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, I, Alex J. Luchenitser, hereby move this Court for an Order for

admission to practice Pro Hac Vice to appear as counsel for plaintiffs MAZON: A Jewish

Response to Hunger, Services & Advocacy for GLBT Elders, The New York City Gay and

Lesbian Project, Ark of Freedom Alliance, Freedom From Religion Foundation, American

Atheists, and Hindu American Foundation in the above-captioned action.

       I am a member in good standing of the bars of the District of Columbia and the State of

California (inactive in California), and there are no pending disciplinary proceedings against me

in any state or federal court. I have never been convicted of a felony. I have never been censured,

suspended, disbarred, or denied admission or readmission by any court. I have attached the

declaration pursuant to Local Rule 1.3.




                                                1
        Case 1:21-cv-00475-LAK Document 54 Filed 02/11/21 Page 2 of 3




Dated: February 11, 2021                  Respectfully submitted,


                                          /s/ Alex J. Luchenitser
                                          Alex J. Luchenitser (DC Bar No. 473393)
                                          AMERICANS UNITED FOR SEPARATION OF
                                          CHURCH AND STATE
                                          1310 L St. NW, Suite 200
                                          Washington, DC 20005
                                          Phone: (202) 466-7306
                                          Fax: (202) 466-3353
                                          luchenitser@au.org




                                      2
         Case 1:21-cv-00475-LAK Document 54 Filed 02/11/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that, on the same day that I electronically filed the foregoing document, I

served it and all attachments thereto by email to Peter Aronoff (Peter.Aronoff@usdoj.gov),

counsel for all the defendants, who has consented to accept service by email.

                                                     /s/ Alex J. Luchenitser
                                                     Alex J. Luchenitser (DC Bar No. 473393)
                                                     AMERICANS UNITED FOR SEPARATION OF
                                                     CHURCH AND STATE
                                                     1310 L St. NW, Suite 200
                                                     Washington, DC 20005
                                                     Phone: (202) 466-7306
                                                     Fax: (202) 466-3353
                                                     luchenitser@au.org




                                                3
